Citation Nr: 0534753	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected dysthymic disorder.

4.  Entitlement to service-connected for endometriosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1995 to August 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to service connection for 
headaches, fibromyalgia, and endometriosis.  The RO granted 
service connection for dysthymic disorder and assigned an 
initial 10 percent evaluation.  

The veteran was scheduled to testify at personal hearings 
before a Decision Review Officer (DRO) at the RO.  She 
subsequently cancelled that hearing.  She later requested to 
appear at a personal hearing via video conference before a  
Veterans Law Judge.  The veteran failed to report to the 
hearing.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran, in November 2002 correspondence to the RO, 
withdrew from appellate status the issue of entitlement to 
service connection for endometriosis.  

2.  The veteran does not have a current diagnosis of migraine 
headaches, cluster headaches or tension headaches; and the 
competent medical evidence of record demonstrates that the 
veteran's headaches are a manifestation of the  
service-connected allergic rhinitis as well as nonservice-
connected acute sinusitis.  

3.  The competent medical evidence of record does not 
demonstrate that the veteran has fibromyalgia.

4.  The veteran's service-connected dysthymic disorder is 
manifested by depression, isolation, and excessive 
sleepiness, with an overall disability picture that more 
nearly approximates that of a mild degree; a decrease in work 
efficiency and ability to perform occupational tasks is not 
shown and neither suspiciousness, panic attacks, insomnia, 
nor memory loss has been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for endometriosis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The criteria for entitlement to service connection for a 
disability manifested by headaches were not met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C. F. R. § 
3.303 (2005).

3.  The criteria for entitlement to service connection for 
fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107  West 2002); 38 C. F. R. § 3.303 (2005).

4.  The criteria for an initial rating in excess of 10 
percent for dysthymic disorder were not met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § § 
3.655, 4.1, 4.2, 4.6, 4.7, 4.130, Diagnostic Code 9433 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In a November 2002 statement to the RO, the veteran stated 
that she was withdrawing the appeal of the issue of service 
connection for endometriosis.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

In this case, the Board finds that the veteran withdrew this 
appeal as to the issue of entitlement to service connection 
for endometriosis, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of service connection for 
endometriosis, and it is therefore dismissed.

II.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the June 2004 letter notification of VCAA 
followed the initial adjudication.  The notice included the 
type of evidence needed to substantiate claims for service 
connection as well as claims for higher initial ratings for 
service-connected disabilities.  In addition, the RO informed 
the appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  In the June 2004 VCAA letter, 
the RO also informed the appellant about the information and 
evidence she was expected to provide.  That letter also 
informed the veteran that she should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain.  The veteran was also specifically requested to 
submit all evidence in her possession that pertained to her 
claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and she was scheduled 
for personal hearings, but failed to report.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  For this reason, the 
appellant has not been prejudiced by the timing of the VCAA 
notice. 

Moreover, the October 2001 rating decision, July 2002 SOC and 
the October 2004 SSOC explained, in detail, the reasons for 
the grants and/or denials of her claims.  The Board finds 
that the veteran was provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, and VA examination reports, and 
written statements and testimony from the veteran.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.

The Board notes that the veteran was scheduled for a VA 
psychiatric examination in July 2004 to which she failed to 
report.  The veteran never disputed that she failed to report 
for the examination or explained why.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  (Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2005)).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that her 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b) (2005).  While VA has 
a duty to assist the veteran in the development of her claim, 
the veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



III.  Service Connection

The veteran is claiming service connection for headaches and 
fibromyalgia.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Headaches

The veteran's service medical records show complaints of 
headaches associated with complaints and treatment for acute 
sinusitis in March and April 2001.  

At a July 2001 pre-discharge examination, the veteran 
reported a history of daily, constant headaches since 1999.  
The examiner noted that a diagnosis of sinus headache was 
indicated during service.  The examiner noted the veteran's 
complaints of facial pain and associated it with daily sinus 
headaches.  The examiner also associated excruciating 
headaches with allergic rhinitis.  X-rays of the frontal, 
ethmoid, sphenoid and maxillary sinuses were all well-aerated 
and clear.  No osseous abnormalities were noted.  The 
diagnoses included "headaches," sinusitis and allergic 
rhinitis.  In an undated addendum, the examiner noted that 
the diagnosis of headaches was based on subjective factors.  

In the October 2001 rating decision, the RO denied service 
connection for headaches was denied; but granted service 
connection for allergic rhinitis.

At a July 2004 VA examination, the veteran continued to 
complain of headache pain and described the headaches as 
usually frontal and facial.  The headaches were not 
associated with any visual difficulty, nausea or vomiting.  
She denied head injury, seizures, or loss of consciousness.  
Physical examination was essentially negative.  The 
diagnostic impression was allergic rhinitis with frontal 
headaches.  The examiner noted that there was no indication 
of migraine headaches, cluster headaches or tension 
headaches.  

In light of the examiner's finding, that the veteran's 
headaches were associated with her allergic rhinitis, the 
veteran was afforded a VA examination in June 2005 to 
determine if the veteran's headaches warranted an increased 
disability rating for the service-connected allergic 
rhinitis.  At that examination, the veteran reported constant 
facial pressure around her nose and her eyes.  Examination 
revealed nostrils with extensive inflammatory reaction with 
mucoserous exudate noted, bilaterally, with hypertrophy of 
the inferior turbinates, more so on the right than on the 
left, with some 25 to 30 percent obstruction of both 
nostrils.  The diagnosis was vasomotor rhinitis with 
recurring sinusitis.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence to suggest that the 
veteran has a current headache disability.  Although the 
veteran has been diagnosed with "headaches," these 
headaches have always been classified as a symptom of acute 
sinusitis or to the service-connected allergic rhinitis.  
Furthermore, the veteran has never been diagnosed with 
migraine headaches, tension headaches or cluster headaches, 
or any type of headache disability, and the VA examiner in 
July 2004 specifically noted that the veteran's headaches 
were not of the migraine, tension or cluster type.  Moreover, 
the veteran describes her headaches as frontal and facial, 
which VA examiners noted is consistent with headaches 
associated with sinus pain and pressure and rhinitis.

To the extent that the veteran is herself asserting that she 
in fact does have a current headache disability, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of a 
headache disability, and she failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed headache disability, 
Hickson element (1) is not met and service connection may not 
be granted for this disorder on this basis alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do not show 
that the veteran was diagnosed with a headache disability in 
service.  Rather, the veteran was treated on various 
occasions for acute sinusitis and her symptoms during those 
times included headaches.  The headaches were considered a 
symptom of the underlying sinusitis and/or rhinitis, they 
were never considered a separate disability.  Hickson element 
(2) is not satisfied.

Turning to element (3), in the absence of both a current 
diagnosis and an in-service disability, there can be no 
medical nexus, and there is none of record

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed headache disability, in view of the absence 
of evidence indicating that such a disability is, or has ever 
been, manifested.  

As preponderance of the evidence is against this claim, the 
benefits sought on appeal are accordingly denied.

Fibromyalgia

Service medical records reflect that the veteran was 
diagnosed with fibromyalgia in April 2001 at a chiropractic 
clinic.  It should be noted, however, that the April 2001 and 
other medical records from that chiropractic clinic reflect 
that the veteran's complaints of joint pain were primarily 
concentrated in her low and middle back, with radiation into 
her legs.  

There is no other mention or complaint of fibromyalgia until 
the veteran's July 2001 pre-discharge examination.  At the 
July 2001 pre-discharge examination, the veteran reported a 
history of fibromyalgia since 1997.  She reported 
musculoskeletal pain, stiffness and weakness all over her 
body.  The diagnosis was fibromyalgia.  In an undated 
addendum, the examiner noted a diagnosis of fibromyalgia 
based on subjective factors.

In the October 2001 rating decision, service connection for 
fibromyalgia was denied, but service connection for a low 
back disability was granted.  

At a July 2004 VA examination, the veteran complained of 
pelvic pain, and back pain with tingling and numbness in both 
lower extremities.  Physical examination revealed a well-
nourished, well-developed woman in no distress, who was alert 
and cooperative.  The diagnoses included lower back strain 
and found no evidence of fibromyalgia.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The preponderance of the medical evidence is against a 
finding of a current disability of fibromyalgia.  While it is 
clear that the veteran has a current low back disorder, which 
is service connected, the current medical evidence of record 
does not support of finding of fibromyalgia.  Although the 
examiner in July 2001 noted a diagnosis of fibromyalgia, she 
did so based on the history as reported by the veteran.  In 
other words, the veteran's own rendition of her history was 
merely recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  She provided absolutely no objective findings of 
fibromyalgia, did not discuss a rationale for the diagnosis, 
and explained that the diagnosis was based purely on 
subjective factors.  

Furthermore, the examiner in July 2004 found that there was 
no evidence of fibromyalgia.  

To the extent that the veteran is herself asserting that she 
in fact does have current fibromyalgia, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Importantly, and as has already been noted, the veteran has 
had ample opportunity to submit competent medical evidence of 
current fibromyalgia, and she failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of currently diagnosed fibromyalgia, 
Hickson element (1) is not met and service connection may not 
be granted for this disorder on this basis alone.

The lack of a current disability is dispositive of this 
appeal.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed fibromyalgia, in view of the absence of 
evidence indicating that such a disability is, or has ever 
been, manifested.  

As preponderance of the evidence is against this claim, the 
benefits sought on appeal are accordingly denied.

IV.  Higher Initial Rating - Dysthymic Disorder

The veteran disagreed with the initial 10 percent evaluation 
assigned for dysthymic disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

At a June 2001 pre-discharge examination in June 2001, the 
veteran reported feeling depressed, with decreased 
motivation, decreased interest, increased need for sleep and 
increased isolation.  She reported that she was treated with 
Zoloft.  She reported that her marriage was good, but her 
libido was bad and that intercourse was painful to the point 
of intolerance.  On mental status examination, the veteran 
was alert and oriented and in no acute distress.  She was 
very cooperative and was able to establish rapport right 
away.  She made good eye contact, was well-groomed and had 
good hygiene.  She denied impairment of thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, suicidal or homicidal ideation.  She was oriented 
times 4.  She felt that she had some compulsive traits, that 
were getting worse.  Her rate and flow of speech was 
relevant, logical and goal-directed.  She denied panic 
attacks.  She reportedly became anxious, mainly about her 
marriage.  She denied problems with impulse control.  
Diagnoses were dysthymia and acquired situational vaginismus 
due to psychological factors,.  Her Global Assessment of 
Functioning (GAF) was 45, due to transitioning out of 
service, and extreme concern about her inability to have sex.

In an October 2001 rating decision, the RO granted service 
connection for dysthymic disorder and assigned a 10 percent 
evaluation assigned, effective from August 13, 2001.  The 
veteran disagreed with the initial rating assigned.  

An April 2003 VA outpatient clinic report notes that the 
veteran reported that her depression had worsened over the 
past 6 months to the point that it had begun to interfere 
with her daily functioning.  Specifically, the veteran 
reported having no energy, constant sleepiness, no interest 
in anything, feelings of guilt about not getting anything 
done.  She denied impairment in concentration, and memory, 
denied suicidal and homicidal ideation, denied hallucinations 
and delusions.  

In July 2004, the veteran was scheduled for a VA psychiatric 
examination, for the particular purpose of evaluating the 
severity veteran's service-connected dysthymic disorder.  The 
veteran failed to report and did not provide any reason for 
the failure to report for examination or request another 
examination.

Generally, the regulations provide that with respect to an 
original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Initially, it is noted that the veteran failed to appear for 
a VA examination in July 2004, scheduled to assess the nature 
and severity of her service-connected dysthymic disorder.  
The duty to assist the veteran is not a one-way street, and 
the veteran has failed to cooperate to some extent in the 
development of her rating claim.  Olsen v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  
As the present claim essentially arises out of an initial 
claim for compensation, however, the Board proceeds to review 
and decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2005), 
dysthymic disorder will be evaluated in accordance with the 
General Rating Formula for Mental Disorders.  Under that 
code, ratings are assigned according to the following 
criteria.  A 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or: symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

Mauerhan v. Principi, 16 Vet. App. 436 (2002), issued 
important guidance in the application of the current 
psychiatric rating criteria.  The United States Court of 
Appeals for Veterans Claims (Court) stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.

The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

A review of the medical evidence of record in this case 
reflects that the veteran's GAF score was listed as 45 in the 
June 2001 VA pre-discharge examination report.  At the 
outset, the Board finds that the medical evidence of record 
is not consistent with the assignment of a GAF of 45.  The 
Board notes that the GAF of 45 was apparently based on her 
extreme concern about her inability to have sex, which the 
examiner attributed to psychological factors.  With regard to 
her dysthymia, the examiner noted that the veteran was alert, 
oriented, in no acute distress and was able to establish a 
rapport with the examiner quickly.  She made good eye 
contact, was well-groomed and had good hygiene.  She did not 
exhibit physical symptoms of an overall disability picture 
manifested by more than mild symptoms.  Furthermore, the 
veteran denied impairment in thought process or 
communication, denied hallucinations, inappropriate behavior 
or suicidal or homicidal ideation.  

The veteran's main symptom was that of depression.  She had 
some anxiety and noted that she experienced excessive 
sleepiness due to the depression; however, the Board finds 
that her symptoms did not support the assignment of a GAF of 
45.  

In particular, the veteran does not exhibit suicidal 
ideation, severe obsessional rituals, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  These are symptoms 
normally associated with a GAF of less than 50.

The Board finds that the medical evidence of record does not 
support the assignment of an initial rating in excess of 10 
percent at any time during the appeal period.  Although the 
veteran had depression and anxiety, symptoms noted under the 
criteria for the assignment of a 30 percent rating, there was 
no evidence that these symptoms resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.   Although the veteran reported that her depression 
was beginning to interfere with her daily functioning, she 
provided no evidence to support this assertion.  The Board 
finds that the overall severity of the veteran's service-
connected dysthymic disorder does not more nearly approximate 
the criteria for a rating in excess of 10 percent.  

Furthermore, as the veteran failed to cooperate by reporting 
for examination in 2004, it is not possible for the Board to 
determine the current status of her dysthymic disability.  
Although advised of her duties as well as VA's duty to help 
obtain records, the veteran has not provided any information 
as to her current treatment for her dysthymic disorder.  As 
noted above, the duty to assist the veteran is not a one-way 
street, and the veteran has failed to cooperate to some 
extent in the development of her rating claim.  See Olsen; 
Wood.

In sum, the medical evidence in this case does not establish 
that the veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  As such, 
the criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected dysthymic 
disorder has not been met.  

A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.


ORDER

The issue on appeal of entitlement to service connection for 
endometriosis is dismissed.

Service connection for a headache disability is denied.  

Service connection for fibromyalgia is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the service-connected dysthymic disorder is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


